DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed July 16, 2020, is entered.  Applicant amended claims 1, 2, 4, 5, 11, 16, 17, 21 and 33 and cancelled claims 3, 6, 9, 10, 13, 15, 18, 19, 22, 25, 27, 30, 32 and 34.  No new matter is entered.  Claims 1, 2, 4, 5, 7, 8, 11, 12, 14, 16, 17, 20, 21, 23, 24, 26, 28, 29, 31 and 33 are pending before the Office for review.
(2)
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4, 5, 7, 8, 11, 12, 14, 16, 17, 20 and 21 in the reply filed on December 2, 2021, is acknowledged.  Claims 23, 24, 26, 28, 29, 31 and 33 are withdrawn from further consideration as being drawn to a non-elected invention.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 requires a first string comprising two or more serial strings which are electrically connected in parallel.  It’s unclear how this feature of the claimed invention should be interpreted.  Are two series-connected strings required? If so, isn’t this a first and second string?  Specifically, the requirement for a singular first string that comprises two or more strings is confusing in its inconsistency.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 requires the p-n junctions are replaced by n-p junctions.  This feature of the claimed invention is unclear.  Specifically, it’s unclear if the claimed invention is intended to define a process limitation in the form of an active replacement step.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wanlass et al. (U.S. Publication No. 2007/0137698) in view of Young et al. (U.S. Publication No. 2005/0056312).
With respect to claim 1, Examiner notes the statement “for converting incident solar radiation into electricity” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the solar module.  Any solar module meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Wanlass teaches a solar module (Figure 6) comprising a plurality of wafer-sized multi-junction solar device (Figure 3, 300), wherein each device comprises a first photovoltaic cell (330), which receives the incident solar radiation, an electrically insulating transparent layer (340), a second photovoltaic cell (320), which receives incident solar radiation after the first photovoltaic cell, an encapsulation layer (350) and wiring circuitry (365) adjacent a module-sized bottom substrate (312 or 611).  Figures 3 and 6 and Paragraphs 57-59, 61 and 62.

Wanlass also teaches the wiring circuitry comprises a multiplicity of strings electrically connected in parallel and having an approximately same voltage.  Paragraphs 15, 77 and 78.
Although one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would expect Wanlass’s first and second photovoltaic cells to comprise two transparent electrodes in addition to the disclosed PN junction (paragraph 58), Wanlass is explicitly silent as to whether this is the case.
However, Young, which deals with tandem solar cells, teaches each photovoltaic cell of a multijunction device comprises two transparent electrodes.  Figure 1.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Wanlass with Young is the use of a known technique to improve a similar device in the same way.  Both Wanlass and Young teach a tandem solar cell comprising two photovoltaic cells.  Young teaches each of the photovoltaic cells comprises two transparent electrodes.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed inventio to similarly modify Wanlass’s photovoltaic cells of the tandem structure because Young teaches this to be an effective configuration, meaning the modification has a reasonable expectation of success.
claim 2, Wanlass teaches output power of the tandem device is the sum of the subcell currents multiplied by the matched voltage generated by each of the subcell strings, wherein subcell strings are serially interconnected and then connected in parallel.  Paragraphs 15, 77 and 78.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include a first string comprising to or more serial strings which are electrically connected in parallel and a second string comprising a single serial string because Wanlass teaches the output power of the tandem device is the sum of such interconnections, meaning the serially or parallel connected strings are connected together to obtain a desired output power with a reasonable expectation of success.
With respect to claim 8, Wanlass teaches a bandgap of the first photovoltaic cell is wider than that of the second photovoltaic cell, meaning the first and second photovoltaic cells absorb solar radiation of short and long wavelength, respectively.  Paragraph 37 and Tables 1 and 4.
With respect to claim 17, Examiner notes that the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113. 
Modified Wanlass teaches the module-sized bottom substrate (611) shields the underside of the module from its surroundings, wherein the metal film that forms the wiring circuitry is on the substrate based on the structure of the solar devices of figure 3, but is silent as to the material of the bottom substrate and whether the metal film reflects incident solar radiation.
However, Young teaches a glass substrate with a thickness of up to 5 mm is a suitable transparent substrate for a tandem device.  Paragraph 16.  A 5 mm thick glass substrate is interpreted to be a solid sheet within the scope of the claimed invention.  Young additionally 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Wanlass with Young is the use of a known technique to improve a similar device in the same way.  Both Wanlass and Young teach a tandem solar cell comprising two photovoltaic cells.  Young teaches glass is an effective substrate material for such a device and that a metal layer within the tandem arrangement is effective for redirecting light into the device for additional absorption.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed inventio to similarly modify Wanlass’s module so that the metal layer of the wiring circuitry is reflective and the substrate is glass because Young teaches doing so leads to additional absorption and is an effective substrate material, meaning the modification has a reasonable expectation of success.
With respect to claim 21, Wanlass teaches the PN junctions of the first and/or second photovoltaic cells can be PN junctions or NP junctions.  Paragraph 58.
(5)
Claims 4, 5, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wanlass et al. (U.S. Publication No. 2007/0137698) in view of Young et al. (U.S. Publication No. 2005/0056312), as applied to claims 1, 2, 8, 17 and 21 above, and further in view of Jariwala et al., ACS Photonics, 2017, 4, 12, 2962-2970.
With respect to claims 4, 5, 7, 11 and 12, Wanlass and Young, as combined above, are silent as to whether each solar device comprises a monolithic stack of thin films comprising at 
However, Jariwala, which deals with atomically-thin photovoltaics, teaches transition metal dichalcogenides (TMDC, IV-VI material) are effective materials for a two-dimensional (2D) layered photovoltaic device, wherein the materials are crystalline, which covers either polycrystalline or monocrystalline, and are van Der Waals bonded and comprises a 2D layered conductor in the form of a graphene contact.  Abstract, Figure 3B and Carrier Collection and Electronic Design.  Jariwala teaches this type of device can be integrated within a tandem device.  Figure 3.  Jariwala also teaches this solar cell material allows for ultrathin solar cells.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the 2D device taught by Jariwala into the tandem device taught by Wanlass and Young, as combined above, because Jariwala teaches doing so obtains a thinner solar cell.
(6)
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wanlass et al. (U.S. Publication No. 2007/0137698) in view of Young et al. (U.S. Publication No. 2005/005631), as applied to claims 1, 2, 8, 17 and 21 above, and further in view of Bao et al., Electron. Mater. Lett., Vol. 12, No. 1, (2016), pp. 1-16.
With respect to claims 14 and 16, modified Wanlass teaches each of the conducting vias terminals with a pad on the encapsulation layer (Figure 6) but is silent as to whether it is coated in an insulating sleeve, wherein the insulating sleeve comprises a 2D material in the form of hexagonal boron nitride.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use hBN as an insulating sleeve for a graphene conducting via in the form of encapsulated graphene because Bao teaches that such an electrical conductor exhibits stable electrical behavior.
(7)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wanlass et al. (U.S. Publication No. 2007/0137698) in view of Young et al. (U.S. Publication No. 2005/005631), as applied to claims 1, 2, 8, 17 and 21 above, and further in view of Leem et al., ACS Appl. Mater. Interfaces, 2015, 7, 8, 2349-2358.
With respect to claim 20, modified Wanlass is silent as to whether the module comprises a top laminate which shields the module from its surroundings and comprises a substrate, ARC and micron-scale pyramids.
However, Leem, which deals with solar cells, teaches a top laminate for a solar cell comprising a transparent plastic substrate and an anti-reflection coating comprising micron-scaled pyramids is effective for boosting the solar power generation in the module.  Abstract and Sec. 2.1.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Wanlass and Young, as combined above, in view of Leem to include the top-laminate taught by Leem because doing so boosts the solar power generation of the module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759